Case: 5:16-cr-00017-JMH-HAI Doc #: 112 Filed: 09/30/20 Page: 1 of 3 - Page ID#: 395



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                          CENTRAL DIVISION at LEXINGTON


  UNITED STATES OF AMERICA,                   )
                                              )
        Plaintiff-Respondent,                 )             Criminal Action No.
                                              )            5:16-CR-17-JMH-HAI-2
  v.                                          )
                                              )
  MARTIN ALVOR-MARTINEZ,                      )             MEMORANDUM OPINION
                                              )                  AND ORDER
        Defendant-Petitioner.                 )
                                              )


                                *   *    *        *    *    *     *

       This      matter   is    before        the         Court       upon    the     Report       and

 Recommendation of United States Magistrate Judge Hanly A. Ingram

 [DE 111], wherein he recommends that Defendant-Petitioner Martin

 Alvor-Martinez’s Motion to Vacate under 28 U.S.C. § 2255 [DE 107]

 be denied. Following Judge Ingram’s March 11, 2020 Order to Show

 Cause [DE 109], Alvor-Martinez filed a response, styled as a

 “Motion    to    Show    Cause”        [DE       110],     addressing          the       issue    of

 timeliness. After thoroughly examining the record, Judge Ingram

 found that Alvor-Martinez’s claims are barred by the statute of

 limitations      under    28   U.S.C.        §       2255(f).        Judge    Ingram      further

 recommended that Alvor-Martinez’s requests for an evidentiary

 hearing and certificate of appealability be denied.

       Generally,     a    judge    of        the      court      shall       make    a    de     novo

 determination of those portions of the report or specified proposed


                                                      1
Case: 5:16-cr-00017-JMH-HAI Doc #: 112 Filed: 09/30/20 Page: 2 of 3 - Page ID#: 396



 findings or recommendations made by the Magistrate Judge. 28 U.S.C.

 § 636. However, when the petitioner fails to file any objections

 to the Report and Recommendation, as in the case sub judice, “[i]t

 does not appear that Congress intended to require district court

 review of a magistrate’s factual or legal conclusions, under a de

 novo or any other standard.” Thomas v. Arn, 474 U.S. 140, 150

 (1985). Consequently, and in the absence of any objections from

 Alvor-Martinez,      this    Court    adopts           the     well-articulated    and

 detailed reasoning set forth in the Report and Recommendation as

 its own.

       Finally, the Magistrate Judge recommends that no certificate

 of appealability should issue in this matter with respect to those

 claims     raised   under    28    U.S.C.         §    2255.    “A   certificate    of

 appealability may issue . . . only if the applicant has made a

 substantial showing of the denial of a constitutional right.”                      28

 U.S.C. § 2253(c)(2). In order for a certificate to issue, Alvor-

 Martinez must be able to show that reasonable jurists could find

 in   his   favor,   and   the     “question       is    the    debatability   of   the

 underlying federal constitutional claim, not the resolution of

 that debate.”       Miller-El v. Cockrell, 537 U.S. 322, 342 (2003).

 Again, in the absence of objections from Alvor-Martinez, the

 undersigned adopts the Report and Recommendation on this issue,

 and concludes that no certificate should issue as Alvor-Martinez



                                               2
Case: 5:16-cr-00017-JMH-HAI Doc #: 112 Filed: 09/30/20 Page: 3 of 3 - Page ID#: 397



 cannot make a substantial showing of the denial of a constitutional

 right.

       Accordingly, IT IS ORDERED as follows:

       (1)   United States Magistrate Judge Hanly A. Ingram’s Report

 and Recommendation [DE 111] is hereby ADOPTED IN FULL as the

 findings of fact and conclusions of law of the Court;

       (2)   Insofar    as   it   requests       separate   relief,   Defendant-

 Petitioner Martin Alvor-Martinez’s response to the show cause

 order, styled as a “Motion to Show Cause” [DE 110] is DENIED; and

       (3)   Defendant-Petitioner Martin Alvor-Martinez’s Motion to

 Vacate under 28 U.S.C. § 2255 [DE 107] is hereby DENIED.

       This the 30th day of September, 2020.




                                             3
